Title: To James Madison from William Montgomery, 25 August 1812
From: Montgomery, William
To: Madison, James


Sir
Philadelphia August 25th. 1812
The declaration of war does not I presume affect your power to remove the non-importation Law. The clause in the revocation of the orders in Council reserving the right to renew them can be protested against or denied; and until renewed cannot affect our neutral trade, which I presume after the first of august is free from the operation of the orders. But the war gives a new right. This I hope negotiations will soon remove. If you can make an honourable peace, which perhaps can be now done better than when more money is lost and more lives sacrificed, the applauses of your country will follow your administration and the charge of an attachment to one power and hatred to another will be proved to be groundless. I really believe that the British Government at this moment are disposed to make an honourable peace & such a one as would certainly be more congenial to the interests of our country than a war. The Conduct of France since the declaration that her decrees were repeal’d as to this Country, has not been candid and just but on the contrary insulting, by continuing to burn our ships and to capture them in every sea. In the present war our country is divided—which may lead to civil war or a separation of the Union. The army already raised will enable you to conclude a peace and by placing a force on the Frontiers will secure our influence over the Indians and give the Government a force to invade Canada at any time when we are insulted and before the Enemy will have time to make preparations for resisting such a force. The policy of increasing our territory is much doubted, and without a navy for its protection, it never can be advantageous. This country must have commerce to preserve the union; consider how many people have their all in ships and the greater proportion of the Eastern people supported by them.
Privateers of a few guns it is said are fitting out to capture the goods which are daily expected from England, belonging to our own Citizens of all political opinions. The words in the Law “the President shall issue his proclamation[”] and not Knowing of the war, the agents in England have generally shipped the goods owned here. This state of things is novel and deeply interesting. Thousands will be ruined unless our Government interfere, and one Citizen will be seen to possess himself of the property of another, which will increase domestic strife, animosity and discontent. I conjure you, Sir, to give this subject the consideration it solemnly demands and if you can restore a good peace, the blessing of God and the plaudits of your Country will inevitably follow—an honourable armistice would remove hatred and I sincerely hope be the beginning of a lasting peace and cause our country again to flourish and Britain seeing that we will risk a war for our rights, will not invade them. With due consideration I am Your Hble. Servt.
Wm Montgomery
P S. I am ¼ owner of some dry goods purchased two years ago—the Agent was forbidden to ship them unless the intercourse was open or other orders given; notwithstanding which they are shipped—this circumstance came to my knowledge since writing the above.
